Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 5 depicts the inventive LCD “base board baking machine” in use, heating a base board 2 with edges 21 warped so as to be separated from contact with the “hot plate.” However, the invention is offered as means to avoid the non-uniform heating of the base board which evidently causes such edge warping (see Spec., ¶ 2). If the inventive “baking machine” provides uniform heating of a base board, why does Figure 5 show an effect of the failure to do so? 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: “a heated air device [that]... delivers heated air,” and “air suction units [that]... suck and drain the heated air,” in independent claims 1 and 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The structure of the recited “heated air device” is not disclosed, most notably the means by which the air which it “blows” enters the device.  The device is discussed only functionally, and even then only specifying that “heated air is blown outward from the heated air device.” Entirely omitted is discussion, and depiction by figures, of the fan and heater arrangement in the device, and the means by which air is drawn into the device. The Specification and figures 1, 3 & 6 suggest that the “heated air device,” which appears to consist of several modules, is merely attached to the inner surface of a housing wall 13, or to the inner surface of the “top cover” 15 (Figs. 1 & 6). Figures 3 and 6 depict an elongate structure extending between individual device modules, and from an end module into the housing wall, or cover. However, whether it is a power supply means, an air conduit, or something else, is not disclosed.

Likewise, the structure of the recited “air suction units” is not disclosed, most notably the means by which the “units are turned on or turned off to control a flow drive the heated air to move toward the periphery of the housing” (claim 2, Exr’s emphasis). The units are discussed only functionally, and even then specifying only that that “air... blown from the heated air device 14... is sucked and drained from the air suction units 141, such that [it]... flows to the periphery of the housing” (Spec., ¶ 18, Exr’s emphasis).  That air is “sucked” through the units implicates active air moving means, such as a fan, incorporated into the “air suction units.” However, entirely omitted is discussion, and depiction by figures, of the structural elements that “are turned on or turned off to control a flow direction of... air,” and the manner in which a fan is, or fans are, associated with “air suction units,” i.e., the means by which air is controllably drawn or sucked out of the housing.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, for the reason discussed immediately above.
Claim 1, at lines 6 and 11, recites “air suction units mounted in the housing, ...arranged opposite to the heated air device” (Exr’s emphasis), which is indefinite because the air suction units appear instead to be, at least in part, openings in the floor of the housing (Figs. 3, 6 & 7 at least), with no further structural description, rendering the claim indefinite. Moreover, specifying that suction units 141 are “opposite the heated air device” presupposes a structural context with respect to which “opposite” takes on a definite geometrical meaning, but which is not recited, leaving this limitation indefinite. Note that the row of air suction units 141 depicted by Figure 3 to be immediately below opposite side of the housing, which might also be said to be opposite the heated air device.
Claim 4 likewise “air suction units mounted in the housing” (Exr’s emphasis), which is indefinite because the air suction units appear instead to be, at least in part, openings in the floor of the housing (Figs. 3, 6 & 7 at least), again with no further structural description, rendering the claim indefinite.
At the last line of claim 4, “and a periphery of the housing,” which appears to be gratuitous, therefore rendering the claim indefinite, and perhaps should have been deleted?
The last line of each of claims 1 and 4 recites “heated air being full of the housing” (Exr’s emphasis), which is not understood. Since the invention appears directed to means intended to uniformly heat a “base board” in the housing heated interior, the Examiner will, with marginal confidence, interpret the above phrase to mean that heated air is circulated throughout the interior of housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/4/21